Citation Nr: 1445348	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a temporary total disability rating based upon surgical treatment.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, an anxiety disorder other than PTSD, a psychotic disorder, and a substance-related disorder as secondary to an acquired psychiatric disorder, and as a manifestation of an undiagnosed illness.

3.  Entitlement to a sleep disorder, to include sleep apnea and a disorder manifested by sleep disturbance as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty for training from January to June 1988 and active duty from November 1990 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his fiancée testified at a Travel Board hearing held at the RO in March 2014 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic records.

The Board's review includes the electronic and paper records.

In an August 2005 rating decision, the RO denied entitlement to service connection for PTSD and sleep disorder.  The RO denied the reopening of the claims of entitlement to service connection for PTSD with sleep disturbances and a separate sleep disorder.  The Veteran has submitted service personnel records showing disciplinary problems during his period of active duty in 1991.  The August 2005 rating decision reflects that these records were not considered by the RO in that decision.  These records are relevant not only to the claim of entitlement to service connection for PTSD but also to the claim of entitlement to service connection for a sleep disorder because the appellant is claiming a sleep impairment subsequent to events during active duty.  Therefore, the Board will review both claims on a de novo basis pursuant to 38 C.F.R. § 3.156(c) (2013).

The medical evidence shows diagnoses of a depressive disorder, an anxiety disorder other than PTSD, a psychotic disorder, and a substance-related disorder.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal on appeal as to PTSD will include a depressive disorder, an anxiety disorder other than PTSD, a psychotic disorder, and a substance-related disorder.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Since service connection can only granted for a substance-related disorder on a secondary basis, the Board will consider a new theory of entitlement for the substance-related disorders - as secondary to an acquired psychiatric disorder.  Moreover, since the RO has considered the sleep disorder as an undiagnosed illness, the Board will consider the psychiatric claim with consideration of a new theory of entitlement - undiagnosed illness.  Based on the above, the issues are as stated  

The issues of entitlement to service connection for an acquired psychiatric disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 26, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to a temporary total disability rating based upon surgical treatment is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a temporary total disability rating based upon surgical treatment by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of entitlement to a temporary total disability rating based upon surgical treatment (during his March 2014 hearing) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to a temporary total disability rating based upon surgical treatment and it is dismissed.


ORDER

The appeal of the issue of entitlement to a temporary total disability rating based upon surgical treatment is dismissed.


REMAND

Given the conflicting evidence on whether the Veteran has PTSD, another VA examination is necessary.

Since the Veteran has claimed sleep symptomatology since active duty, a VA examination is warranted.

The RO should also obtain all treatment records from the Biloxi Vet Center as well as all VA treatment records from Biloxi VA Medical Center not already of record, to include domiciliary treatment records.

As to consideration of secondary service connection for the substance-related disorder, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete his claims, including a claim of secondary service connection.  38 C.F.R. § 3.159(b).

2.  Ask the Veteran to identify all treatment for his psychiatric disorders and sleep disorder and obtain any identified records.  Regardless of the claimant's response, obtain all records from the Biloxi Vet Center and all records from the Biloxi VA Medical Center from 2001 to October 2005, to include domiciliary records, and from February 2013 to the present.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his acquired psychiatric disorders, to include to whether he has PTSD or another psychiatric disorder related to active service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed acquired psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

(a)  PTSD:  If PTSD is diagnosed: 

After considering secondary records, as well as the Veteran's medical records, personnel records, and lay stressor statements submitted by the Veteran, is it at least as likely as not (probability of 50 percent or greater) that the PTSD is related to the Veteran's claimed in-service stressors and fear of hostile military activity.

If PTSD is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of PTSD made by VA treating medical professionals.

(b)  All other diagnosed psychiatric disorders :  If one or more psychiatric disorders other than PTSD is diagnosed:

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that any current disorder(s) is/are related to active service, to include in-service behavioral problems and in-service stressors.
	
If no other psychiatric disorders are diagnosed, the examiner should reconcile the current diagnosis with the prior diagnoses of record.  If no disorders are diagnosed, but chronic symptoms of a mental health nature that cannot be attributed to a known clinical diagnosis are found, the examiner should so state.  

(c)  Substance-related disorder:  

Is it is at least as likely as not (probability of 50 percent or greater) the current substance-related disorder involving alcohol, OxyContin, and Lortabs or any other current substance-related disorder is either (a) caused by, or (b) aggravated (permanently worsen beyond the normal progression of the disability) by a current acquired psychiatric disorder.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Thereafter, schedule the Veteran for a VA physical examination to determine the nature and extent of his sleep disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed sleep disorders.  

The examiner should be asked to answer the following inquiries:

(a)  Sleep apnea:  

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that sleep apnea is related to active service, to include in-service behavioral problems and in-service stressors.
	
(b)  As to sleep disturbance, the examiner should offer an opinion as to the etiology of those symptoms, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability that causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should: 

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that the current disease or disability is related to active service, to include in-service behavioral problems and in-service stressors.

(c)  Any other current sleep disorder:  If any other sleep disorder is diagnosed: 

After considering the Veteran's medical records and personnel records, is it at least as likely as not (probability of 50 percent or greater) that the current sleep disorder is related to active service, to include in-service behavioral problems and in-service stressors.

If no disorders are diagnosed, but chronic symptoms of a sleep disturbance that cannot be attributed to a known clinical diagnosis are found, the examiner should so state.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Thereafter, the AOJ must adjudicate the issue of an acquired psychiatric disorder, to include PTSD, a depressive disorder, an anxiety disorder other than PTSD, a psychotic disorder, and a substance-related disorder as secondary to an acquired psychiatric disorder, and as a manifestation of an undiagnosed illness; and entitlement to a sleep disorder, to include sleep apnea and a disorder manifested by sleep disturbance as an undiagnosed illness.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


